PER CURIAM.
This is an appeal from the trial court’s entry of an injunction dated April 27, 2006. The injunction was entered pursuant to Section 61.11, Florida Statutes (2005). We affirm on the authority of Sandstrom v. Scmdstrom, 565 So.2d 914 (Fla. 4th DCA 1990), Kennedy v. Kennedy, 464 So.2d 1289 (Fla. 1st DCA 1985), and Gilbert v. Gilbert, 447 So.2d 299 (Fla. 2d DCA 1984). This affirmance is effective immediately and its effectiveness will not be delayed by the filing of a motion for rehearing or any other post-decision motion.
Affirmed.